[Cite as State v. Dickerson, 2021-Ohio-3257.]


                                           COURT OF APPEALS
                                         LICKING COUNTY, OHIO
                                       FIFTH APPELLATE DISTRICT


    STATE OF OHIO                                  :   JUDGES:
                                                   :
                                                   :   Hon. W. Scott Gwin, P.J.
           Plaintiff-Appellee                      :   Hon. Patricia A. Delaney, J.
                                                   :   Hon. Earle E. Wise, Jr., J.
    -vs-                                           :
                                                   :   Case No. 2021 CA 00005
                                                   :
    DONTEZ DICKERSON                               :
                                                   :
                                                   :
           Defendant-Appellant                     :   OPINION


  CHARACTER OF PROCEEDING:                             Appeal from the Licking County Court of
                                                       Common Pleas, Case No. 20 CR 300



  JUDGMENT:                                            AFFIRMED




  DATE OF JUDGMENT ENTRY:                              September 15, 2021




  APPEARANCES:


    For Plaintiff-Appellee:                            For Defendant-Appellant:

    WILLIAM C. HAYES                                   JAMES A. ANZELMO
    LICKING COUNTY PROSECUTOR                          ANZELMO LAW
                                                       446 Howland Dr.
    PAULA M. SAWYERS                                   Gahanna, OH 43230
    ASSISTANT PROSECUTING ATTORNEY
    20 S. Second St., 4th Floor
    Newark, OH 43055
[Cite as State v. Dickerson, 2021-Ohio-3257.]


 Delaney, J.

          {¶1} Defendant-Appellant Dontez Dickerson appeals the December 16, 2020

 sentencing judgment entry of the Licking County Court of Common Pleas. Plaintiff-

 Appellee is the State of Ohio.

                               FACTS AND PROCEDURAL HISTORY

          {¶2} On July 1, 2020, the Licking County Grand Jury indicted Defendant-

 Appellant Dontez Dickerson one count of rape, a first-degree felony in violation of R.C.

 2907.02(A)(2); one count of rape, a first-degree felony in violation of R.C.

 2907.02(A)(1)(c); and one count of unlawful sexual conduct with a minor, a fourth-degree

 felony in violation of R.C. 2907.04(A). The charges were based on information received

 by the Newark Police Department on June 12, 2020, when officers responded to a report

 that Dickerson was engaged in sexual conduct with a 13-year-old. The victim’s mother

 disclosed that the victim told her Dickerson had sex with her approximately five times

 between March and February 2020 behind a local church. Dickerson told the victim that

 if he did not have sex with her, he would pursue one of her family members for sex. The

 victim said Dickerson was aware of her age because he told her that he likes them young.

          {¶3} Dickerson filed a motion to enter a plea of not guilty by reason of insanity

 and a motion for competency. In the motions, counsel alleged that his client had severe

 developmental disabilities according to Dickerson’s grandmother, his service coordinator

 with the Licking County Board of Developmental Disabilities, and his prior counsel. The

 Licking County Juvenile Court had twice found Dickerson incompetent. On July 8, 2020,

 the trial court ordered that Dickerson be evaluated by the Netcare Forensic Center to

 determine his sanity at the time of the offense and/or his competency to stand trial.
[Cite as State v. Dickerson, 2021-Ohio-3257.]


          {¶4} Netcare Forensic Center filed the evaluation reports on September 9, 2020.

 The psychologist first evaluated Dickerson’s mental condition at the time of the offense

 and determined that pursuant to R.C 2945.371(G)(4), it was her opinion that Dickerson

 was not experiencing acute symptoms of a severe mental disease or defect at the time

 of the offense charged that prevented him from knowing the wrongfulness of his actions.

 The psychologist next evaluated Dickerson’s competency to stand trial pursuant to R.C.

 2945.371(G)(3). It was her opinion that Dickerson (1) had a mental illness and (2) did not

 have an intellectual disability so that he was presently capable of understanding the

 nature and objective legal proceedings against him and was presently capable of

 assisting counsel in his own defense. Dickerson had been diagnosed with ADHD, fetal

 alcohol syndrome, moderate bipolar disorder, and oppositional defiant disorder for which

 he was prescribed medication. As to whether Dickerson had an intellectual disability, the

 psychologist considered her interview with Dickerson, Dickerson’s self-report, and

 collateral information such as his school records to conclude that he did not exhibit an

 intellectual disability. Dickerson graduated from high school with special education

 services that classified him as emotionally disturbed with no concerns noted regarding

 his intellectual ability. He was assessed during school and earned a Full Scale IQ of 82.

 The psychologist reviewed with Dickerson the nature and objective of the legal

 proceeding against him, and he demonstrated adequate factual and rational

 understanding of the court proceedings. The psychologist finally evaluated Dickerson’s

 current capacity to assist in his defense and found that he was capable of efficiently

 processing information relayed by his attorney and could communicate effectively.
[Cite as State v. Dickerson, 2021-Ohio-3257.]


          {¶5} The trial court held a competency hearing on September 15, 2020. The

 State had no objection to the trial court accepting the evaluation reports. Counsel for

 Dickerson stated:

          Your Honor, it is sort of troubling in they said there’s no – no mental defect

          when he has had a case worker with Licking County DD for a number of

          years who’s been – who’s reached out to me. I understand that that doesn’t

          necessarily mean that he is incompetent and can’t assist in his own

          defense, so we would – we would stipulate to the findings in the report.

 (Competency Hearing, T. 4). The trial court issued a judgment entry on September 15,

 2020 accepting the Netcare report and adopting the findings that Dickerson knew the

 wrongfulness of his actions at the time of the offense and was capable of understanding

 the nature and objective of the proceedings and assisting in his defense and was,

 therefore, competent to stand trial.

          {¶6} The trial was originally scheduled for October 20, 2020. On October 19,

 2020, the State filed a motion to dismiss with prejudice counts one and two, and proceed

 only on count three, unlawful sexual conduct with a minor. Dickerson filed a motion to

 continue the trial because he argued he was eligible to be screened for SORN Diversion.

 Dickerson also filed a motion to withdraw his not guilty plea so that he could apply and be

 screened for SORN Diversion. On October 20, 2020, the trial court denied Dickerson’s

 motion to withdraw his not guilty plea. The trial court stated the SORN Diversion was a

 sex offender diversion program that was post plea. Pursuant to SORN Diversion, the

 defendant entered a guilty plea, and the trial court determined whether the defendant was

 amenable to SORN Diversion. (Judgment Entry, Oct. 20, 2020). The trial court also filed
[Cite as State v. Dickerson, 2021-Ohio-3257.]


 a judgment entry granting the motion to continue and setting the matter for a change of

 plea and sentencing hearing.

         {¶7} On December 16, 2020, the matter came on for a change of plea and

 sentencing hearing. Dickerson changed his plea to the charge of unlawful sexual conduct

 with a minor to guilty, and after the plea colloquy, the trial court accepted his plea and

 found Dickerson guilty of the fourth-degree felony. Prior to sentencing, the trial court

 stated it had reviewed the presentence investigation report prepared for the sentencing

 hearing. Counsel for Dickerson informed the trial court that Dickerson was technically

 eligible for SORN Diversion. He referred the trial court to Dickerson’s diagnoses of mental

 health disorders and cognitive delays, where although Dickerson completed high school,

 he was developmentally many years younger than his age (19 years old at the time of the

 hearing). The State had no recommendation on sentencing and deferred to the trial court.

         {¶8}     The trial court stated:

         * * * the Court’s considered the purposes and principles of sentencing set

         out under Section 2929.11, as well as the seriousness and recidivism

         factors set out under Section 2929.12. You don’t appear to be a good

         candidate for SORN Diversion, in my opinion, and on that basis today, I’ll

         impose a term of 18 months at the state penitentiary.

 (Sentencing Hearing, T. 19). The trial court journalized Dickerson’s sentence to 18

 months in prison via judgment entry filed December 16, 2020.

         {¶9}       It is from this judgment entry that Dickerson now appeals.

                                      ASSIGNMENTS OF ERROR

         {¶10} Dickerson raises three Assignments of Error:
[Cite as State v. Dickerson, 2021-Ohio-3257.]


          {¶11} “I. THE TRIAL COURT ERRED IN FINDING THAT DICKERSON WAS

 COMPETENT TO PROCEED WITH THE LEGAL MATTERS AGAINST HIM, IN

 VIOLATION OF THIS DUE PROCESS RIGHTS                            UNDER THE    FIFTH AND

 FOURTEENTH AMENDMENTS TO THE UNITED STATES CONSTITUTION.

          {¶12} “II. THE TRIAL COURT ERRED WHEN IT SENTENCED DICKERSON TO

 PRISON, INSTEAD OF COMMUNITY CONTROL, IN VIOLATION OF HIS DUE

 PROCESS RIGHTS UNDER THE FIFTH AND FOURTEENTH AMENDMENTS TO THE

 UNITED STATES CONSTITUTION AND SECTION SIXTEEN, ARTICLE ONE OF THE

 OHIO CONSTITUTION.

          {¶13}     “III.   DICKERSON           RECEIVED    INEFFECTIVE   ASSISTANCE    OF

 COUNSEL, IN VIOLATION OF THE SIXTH AMENDMENT TO THE UNITED STATES

 CONSTITUTION AND SECTION 10, ARTICLE I OF THE OHIO CONSTITUTION.”

                                                 ANALYSIS

                                 I. and III. Competency to Stand Trial

          {¶14} Dickerson’s first and third Assignments of Error concern the trial court’s

 determination that he was competent to stand trial. In his first Assignment of Error, he

 argues the trial court’s determination was in error. In his third Assignment of Error, he

 states he was denied the effective assistance of counsel because counsel stipulated to

 the competency evaluation and did not ask for a second opinion, thereby prejudicing him

 in this case. We consider the Assignments of Error together for ease of discussion.

                                 Finding of Competency to Stand Trial

          {¶15} We review the decisions of the trial court regarding competency evaluations

 for an abuse of discretion. State v. Cook, 2016-Ohio-2823, 64 N.E.3d 350, ¶ 63 (5th Dist.)
[Cite as State v. Dickerson, 2021-Ohio-3257.]


 citing State v. Dye, 5th Dist. Licking No. 99–CA–2, 1999 WL 770619, *2 (Sept. 2, 1999).

 In order to find that the trial court abused its discretion, we must find that the trial court's

 decision was unreasonable, arbitrary, or unconscionable and not merely an error of law

 or judgment. Blakemore v. Blakemore, 5 Ohio St.3d 217, 219, 450 N.E.2d 1140 (1983).

          {¶16} Due process requires a criminal defendant be competent to stand trial.

 State v. Smith, 4th Dist. Pickaway No. 19CA33, 2021-Ohio-2866, ¶ 14 citing State v.

 Lechner, 4th Dist. Highland No. 19CA3, 2019-Ohio-4071, at ¶ 25; State v. Berry, 72 Ohio

 St.3d 354, 359, 1995-Ohio-310, 650 N.E.2d 433. “It has long been accepted that a person

 who lacks the capacity to understand the nature and object of the proceedings against

 him, to consult with counsel, and to assist in preparing his defense may not be subjected

 to a trial.” Drope v. Missouri, 95 S. Ct. 896, 420 U.S. 162, 171 (1975). Thus, “[c]onviction

 of an accused while he or she is legally incompetent is a violation of due process.” Smith,

 2021-Ohio-2866 at ¶ 14 citing State v. Merryman, 4th Dist. Athens No. 12CA28, 2013-

 Ohio-4810, ¶ 14.

          {¶17} “The United States Supreme Court established the test for competency and

 requires the court to determine if an accused ‘has sufficient present ability to consult with

 his lawyer with a reasonable degree of rational understanding – and whether he has a

 rational as well as factual understanding of the proceedings against him.’” Id. at ¶ 15 citing

 Lechner, supra, at ¶ 26, quoting Dusky v. United States, 80 S.Ct. 788, 789, 362 U.S. 402

 (1960). “The competency standard for entering a plea ‘is the same as the competency

 standard for standing trial.’” State v. Adkins, 4th Dist. Lawrence No. 20CA3, 2021-Ohio-

 711, 2021 WL 929924, ¶ 9 quoting Godinez v. Moran, 509 U.S. 389, 391, 113 S.Ct. 2680
[Cite as State v. Dickerson, 2021-Ohio-3257.]


 (1993); State v. Mink, 101 Ohio St.3d 350, 2004-Ohio-1064, ¶ 57. R.C. 2945.37(G) recites

 the competency test as follows:

          A defendant is presumed to be competent to stand trial. If, after a hearing,

          the court finds by a preponderance of the evidence that, because of the

          defendant's present mental condition, the defendant is incapable of

          understanding the nature and objective of the proceedings against the

          defendant or of assisting in the defendant's defense, the court shall find the

          defendant incompetent to stand trial and shall enter an order authorized by

          section 2945.38 of the Revised Code.

          {¶18} Pursuant to the above subjective test, if a defendant is capable of

 understanding the nature and objective of the proceedings and assisting in the defense,

 then the defendant is competent to stand trial. A defendant with mental illness or

 intellectual deficiencies, however, may still be competent to stand trial. Smith, supra at ¶

 16 citing Lechner, supra at ¶ 27. “‘Incompetency must not be equated with mere mental

 or emotional instability or even with outright insanity. A defendant may be emotionally

 disturbed or even psychotic and still be capable of understanding the charges against him

 and of assisting his counsel.’” Smith, supra at ¶ 16 quoting Lechner, supra, quoting State

 v. Bock, 28 Ohio St.3d 108, 110, 502 N.E.2d 1016 (1986).

          {¶19} In this case, the trial ordered Netcare Forensic Center to evaluate

 Dickerson’s competency and sanity pursuant to R.C. 2945.371(G). The competency and

 sanity evaluation reports, completed by a board-certified forensic psychologist, contained

 a detailed and step-by-step explanation of Dickerson’s evaluation. The psychologist

 considered Dickerson’s self-reporting, reviewed legal documents from the criminal case,
[Cite as State v. Dickerson, 2021-Ohio-3257.]


 and reviewed records from Nationwide Children’s Hospital, the Licking County Justice

 Center, Licking Memorial Hospital, and educational records. The reports explained the

 data and the findings upon which the psychologist’s opinion was based. The report

 evaluated Dickerson’s current mental condition, whether he had a mental illness, whether

 he presently had an intellectual disability, evaluated his current capacity to understand

 the nature and objective of the legal proceeding against him, and evaluated his current

 capacity to assist in his defense. The psychologist stated it was her opinion that: (1)

 Dickerson’s current mental condition was not marked by any significant impairment, (2)

 he had a mental illness, (3) he did not have an intellectual disability, (4) he was currently

 capable of understanding the nature and objectives of the legal proceedings against him,

 and (5) he was currently capable of assisting counsel in his own defense.

          {¶20} The trial court held a competency hearing in accordance with R.C. 2945.37.

 The State and counsel for Dickerson stipulated to the report.

          {¶21} We conclude the trial court’s finding of competency was made after ordering

 a competency evaluation and holding a hearing on the matter. The trial court’s finding

 was based on the detailed evaluation and report prepared by a forensic psychologist. The

 report was stipulated to by the State and Dickerson’s counsel. Based upon our review,

 the record contains reliable and credible evidence to support the trial court’s decision that

 Dickerson was competent to stand trial and/or enter a plea. We find the trial court did not

 abuse its discretion in determining Dickerson was competent to stand trial. We therefore

 overrule Dickerson’s first Assignment of Error.
[Cite as State v. Dickerson, 2021-Ohio-3257.]


                                   Ineffective Assistance of Counsel

         {¶22} In his third Assignment of Error, Dickerson contends he was denied the

 effective assistance of counsel because his trial counsel did not object to the competency

 evaluation or request a second opinion. We disagree.

         {¶23} To succeed on a claim of ineffectiveness, a defendant must satisfy a two-

 prong test. Initially, a defendant must show that trial counsel acted incompetently. See

 Strickland v. Washington, 466 U.S. 668, 104 S.Ct. 2052 (1984). In assessing such claims,

 “a court must indulge a strong presumption that counsel's conduct falls within the wide

 range of reasonable professional assistance; that is, the defendant must overcome the

 presumption that, under the circumstances, the challenged action ‘might be considered

 sound trial strategy.’” Id. at 689, citing Michel v. Louisiana, 350 U.S. 91, 101, 76 S.Ct. 158

 (1955).

         {¶24} “There are countless ways to provide effective assistance in any given case.

 Even the best criminal defense attorneys would not defend a particular client in the same

 way.” Strickland, 466 U.S. at 689. The question is whether counsel acted “outside the

 wide range of professionally competent assistance.” Id. at 690.

         {¶25} Even if a defendant shows that counsel was incompetent, the defendant

 must then satisfy the second prong of the Strickland test. Under this “actual prejudice”

 prong, the defendant must show that “there is a reasonable probability that, but for

 counsel's unprofessional errors, the result of the proceeding would have been different.”

 Strickland, 466 U.S. at 694.

         {¶26} We found above that the trial court did not abuse its discretion when it

 determined Dickerson was competent to stand trial and/or enter a plea; as such, we find
[Cite as State v. Dickerson, 2021-Ohio-3257.]


 that Dickerson cannot establish that his counsel was incompetent and there was a

 reasonable probability the result of the proceeding would have been different.

          {¶27} Dickerson entered a guilty plea to unlawful sexual conduct with a minor.

 When the defendant enters a guilty or no contest plea, the prejudice element requires the

 defendant to show that there is a reasonable probability that, but for counsel's errors, the

 defendant would not have entered a plea and insisted on going to trial. State v.

 Lindenmayer, 5th Dist. Licking No. 08-CA-142, 2009-Ohio-3982, 2009 WL 2457774, ¶

 86; State v. Krauzer, 6th Dist. Lucas No. L-19-1018, 2020-Ohio-608, 2020 WL 865274, ¶

 22. “In order for a defendant to prevail on an ineffective assistance of counsel claim he

 would have to demonstrate that had an independent or additional competency or sanity

 evaluation been conducted it would have changed the result in the case.” State v.

 Krauzer, 6th Dist. Lucas No. L-19-1018, 2020-Ohio-608, 2020 WL 865274, ¶ 22; State v.

 Anaya, 6th Dist. Lucas No. L-06-1375, 2008-Ohio-1853, ¶ 27, citing State v. Johnson, 1st

 Dist. Hamilton No. C-030643, 2004-Ohio-3624. State v. Grissom, 6th Dist. Erie No. E-08-

 008, 2009-Ohio-2603, ¶ 24-26.

          {¶28} Dickerson cannot show that counsel’s objection and request for second

 evaluation would have changed the outcome of the proceeding. It is within the trial court's

 discretion to order a second evaluation. R.C. 2945.371(A) states in pertinent part, “If the

 issue of a defendant's competence to stand trial is raised * * *, the court may order one

 or more evaluations of the defendant's present mental condition.” (Emphasis added.) “* *

 * [T]he use of the word ‘may’ supports the conclusion that a trial court is not required to

 order an evaluation of the defendant's mental condition every time he raises the issue.

 Instead, the wording of the statute implies that the ordering of an examination is a matter
[Cite as State v. Dickerson, 2021-Ohio-3257.]


 within the discretion of the trial court.” State v. McConnell, 5th Dist. Perry No. 20-CA-

 00005, 2021-Ohio-41, 2021 WL 83792, ¶ 24 quoting State v. Bailey, 90 Ohio App.3d 58,

 67, 627 N.E.2d 1078 (11th Dist.1992); State v. Eick, 5th Dist. Stark No. 2010CA00267,

 2011-Ohio-1498, ¶ 32.

          {¶29} Just because trial counsel was able to request an independent evaluation,

 it does not render counsel ineffective for failing to do so. State v. Krauzer, 6th Dist. Lucas

 No. L-19-1018, 2020-Ohio-608, 2020 WL 865274, ¶ 23; State v. Dunaway, 12th Dist.

 Butler Nos. CA2009-05-141, CA2009-06-164, 2010-Ohio-2304, ¶ 80. See State v.

 McMillan, 2017-Ohio-8872, 100 N.E.3d 1222 (8th Dist.). “The decision not to request

 another evaluation may have been a tactical strategy, since a second report finding

 appellant competent to stand trial and not under any mental illness would bolster the

 state's position.” State v. Dunaway, 12th Dist. Butler No. CA2009-05-141, 2010-Ohio-

 2304, 2010 WL 2029051, ¶ 80.

          {¶30} The competency evaluation was completed by a forensic psychologist who

 prepared a detailed report as to the bases for determining Dickerson was competent to

 stand trial. The competent and credible evidence supported a competency finding and we

 cannot say that Dickerson’s trial counsel was outside the range of professional competent

 assistance when he did not object to the evaluation and request a second evaluation.

 Dickerson’s third Assignment of Error is overruled.

                                                II. Sentencing

          {¶31} Dickerson contends in his second Assignment of Error that the trial court

 erred when it imposed a prison sentence, rather than community control sanctions, upon
[Cite as State v. Dickerson, 2021-Ohio-3257.]


 Dickerson’s conviction for a violation of R.C. 2907.04(A), a fourth-degree felony. We

 disagree.

         {¶32} Dickerson pleaded guilty to the offense of unlawful sexual conduct with a

 minor, a fourth-degree felony in violation of R.C. 2907.04(A). Pursuant to R.C.

 2929.13(B)(1)(b), the trial court was not required to sentence Dickerson to a term of

 community control. R.C. 2929.13(B)(1)(b) reads, “[t]he court has discretion to impose a

 prison term upon an offender who is convicted of or pleads guilty to a felony of the fourth

 or fifth degree that is not an offense of violence or that is a qualifying assault offense if

 any of the following apply:

         ***

         (iv) The offense is a sex offense that is a fourth or fifth degree felony

         violation of any provision of Chapter 2907. of the Revised Code.

         {¶33} R.C. 2953.08 governs appeals based on felony sentencing guidelines.

 Subsection (G)(2) sets forth this Court's standard of review as follows:

         (2) The court hearing an appeal under division (A), (B), or (C) of this section

         shall review the record, including the findings underlying the sentence or

         modification given by the sentencing court.

         The appellate court may increase, reduce, or otherwise modify a sentence

         that is appealed under this section or may vacate the sentence and remand

         the matter to the sentencing court for resentencing. The appellate court's

         standard for review is not whether the sentencing court abused its

         discretion. The appellate court may take any action authorized by this

         division if it clearly and convincingly finds either of the following:
[Cite as State v. Dickerson, 2021-Ohio-3257.]


          (a) That the record does not support the sentencing court's findings under

          division (B) or (D) of section 2929.13, division (B)(2)(e) or (C)(4) of section

          2929.14, or division (I) of section 2929.20 of the Revised Code, whichever,

          if any, is relevant;

          (b) That the sentence is otherwise contrary to law.

 “Clear and convincing evidence is that measure or degree of proof which is more than a

 mere ‘preponderance of the evidence,’ but not to the extent of such certainty as is required

 ‘beyond a reasonable doubt’ in criminal cases, and which will produce in the mind of the

 trier of facts a firm belief or conviction as to the facts sought to be established.” Cross v.

 Ledford, 161 Ohio St. 469, 120 N.E.2d 118 (1954), paragraph three of the syllabus.

          {¶34} A sentence is not clearly and convincingly contrary to law where the trial

 court “considers the principles and purposes of R.C. 2929.11, as well as the factors listed

 in R.C. 2929.12, properly imposes post release control, and sentences the defendant

 within the permissible statutory range.” State v. Morris, 5th Dist. Ashland No. 20-COA-

 015, ¶ 90 quoting State v. Dinka, 12th Dist. Warren Nos. CA2019-03-022 and CA2019-

 03-026, 2019-Ohio-4209, ¶ 36.

          {¶35} Here, Dickerson does not argue that his sentence is contrary to law, and

 we find that his sentence is within the statutory range for a fourth-degree felony. R.C.

 2929.14(A)(4). This Court is therefore without authority to disturb Dickerson’s sentence

 absent a finding by clear and convincing evidence that the record does not support the

 trial court's findings under R.C. 2929.11 and 2929.12.

          {¶36} In the instant case, the trial court was not required to sentence Dickerson

 to community control and the trial court was within its discretion to impose a prison term.
[Cite as State v. Dickerson, 2021-Ohio-3257.]


 The trial court heard arguments from Dickerson’s counsel and considered the

 presentence investigation report. A review of the record shows the clear and convincing

 evidence supports the trial court's findings under R.C. 2929.11 and 2929.12.

          {¶37} Dickerson’s second Assignment of Error is overruled.

                                                CONCLUSION

          {¶38} The judgment of the Licking County Court of Common Pleas is affirmed.

 By: Delaney, J.,

 Gwin, P.J. and

 Wise, Earle, J., concur.